DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 21, 23, 26-27, 29-33, 36; the rest remains the same.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new secondary reference is now introduced for the rejections of claims 21-36 after amendments. Additionally, the examiner would like to point out that claim 21 uses the transitional phrase “comprising”, “comprising” is inclusive or open-ended and does not exclude additional (please see MPEP 2111.03 I). Therefore, claim 21 does not exclude an additional material to aluminum-oxide.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21- 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al. (US 2013/0072839 A1; pub. Mar. 21, 2013) in view of Dotzler et al. (US 2010/0200741 A1; pub. Aug. 12, 2010).
Regarding claim 21, Cuypers et al. disclose: a membrane mask (fig.1-2) for immobilization of a region of interest during radiation therapy (para. [0016]), the mask comprising: at least one material forming a matrix, and at least one radiation-sensitive, material integrated as micro- or nano-sized material elements in or onto the matrix (para. [0022], para. [0029] teaches the use of aluminum oxide, [0054]). Cuypers et al. are silent about: the at least one radiation-sensitive material is configured for use in luminescence dosimetry: wherein the at least one radiation-sensitive material is configured to store radiation energy and to release the radiation energy in the form of light.
In a similar field of endeavor, Dotzler et al. disclose: the at least one radiation-sensitive material is configured for use in luminescence dosimetry: wherein the at least one radiation-sensitive material is configured to store radiation energy and to release the radiation energy in the form of light (para. [0004]) motivated by the benefits for no heating required (Dotzler et al.
In light of the benefits for no heating required as taught by Dotzler et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Cuypers et al. using the teachings of Dotzler et al.
Regarding claim 22, Cuypers et al. disclose: the radiation-sensitive material comprises powdered materials (para. [0022], para. [0029] teaches the use of aluminum oxide, [0054]).
Regarding claim 23, Cuypers et al. disclose: the micro- or nano-sized material elements are substantially homogeneously dispersed in or onto the matrix on at least a part of a useful surface area of the membrane mask (para. [0022], [0054]).
Regarding claim 24, Cuypers et al. disclose: the micro- or nanosized material elements have a maximum grain size between 5 and 40 micrometers (para. [0022], [0054]).
Regarding claim 25, Cuypers et al. disclose: the radiation-sensitive material is luminescent material sensitive for Optically Stimulated Luminescence (OSL) or Radio Photoluminescence (RPL) (para. [0029] teaches the use of aluminum oxide).
Regarding claim 26, Cuypers et al. disclose: the mask or a coating on the membrane mask comprises between 1% and 30% in weight of radiation-sensitive material (para. [0022], [0024], para. [0029] teaches the use of aluminum oxide).
Regarding claim 27, Cuypers et al. disclose: a radio-sensitive layer is attached to the membrane mask comprising between 1% and 90% in weight of radiation-sensitive material (para. [0022], [0024], para. [0029] teaches the use of aluminum oxide).
Regarding claim 28, Cuypers et al. disclose: the material forming the matrix comprises at least one layer of polymeric material and/or wherein the material forming the matrix is moldable material (fig.1-2, para. [0052]).
Regarding claim 29, Cuypers et al. disclose: the membrane mask further comprises anchoring features (fig.1-2).
Regarding claim 30, Cuypers et al. disclose: the membrane mask further comprises a non-stick surface coating and/or an antibacterial surface coating (para. [0011]-[0014])
Regarding claim 31, Cuypers et al. disclose: applying a mask for immobilizing a region of interest during irradiation of an object (fig.1-2), the mask comprising a material forming a matrix with at least one radiation-sensitive material embedded as micro- or nano-sized material elements therein or thereon during or after irradiation, detecting a physical response of the radiation-sensitive material for estimating therefrom a radiation dose applied to the object (para. [0022], [0024], para. [0029] teaches the use of aluminum oxide, [0054]).
Regarding claim 32, Cuypers et al. disclose: detecting comprises detecting a distribution of physical responses of the radiation-sensitive material over a surface of the mask (para. [0016], [0022], [0024], para. [0029] teaches the use of aluminum oxide, [0054]).
Regarding claim 33, Cuypers et al. disclose: detecting comprises stimulating luminescence from the radiation-sensitive material, using for example optical radiation (para. [0029] teaches the use of aluminum oxide).
Regarding claim 34, Cuypers et al. disclose: during irradiation of an object for obtaining dosimetry information (para. [0002], [0016]).
Regarding claim 35, Cuypers et al. disclose: sequential irradiation of the same object for obtaining dosimetry information (para. [0002], [0016]).
Regarding claim 36, Cuypers et al. disclose: membrane mask for immobilization of a region of interest during radiation therapy, the mask comprising: at least one material forming a matrix; and at least one radiation-sensitive, material integrated as micro-or nano-sized material elements in or onto the matrix, (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same ground). The limitation “the radiation-sensitive material shows measurable properties and behavior upon interaction with the radiation” is a functional language which does not further limit the claim, therefore, the limitation is inherently present. Cuypers et al.
In a similar field of endeavor, Dotzler et al. disclose: the at least one radiation-sensitive material is a doped aluminum oxide (para. [0004] L1), the at least one radiation-sensitive material is configured for use in luminescence dosimetry: wherein the at least one radiation-sensitive material is configured to store radiation energy and to release the radiation energy in the form of light (para. [0004]) motivated by the benefits for no heating required (Dotzler et al. para. [0004]).
In light of the benefits for no heating required as taught by Dotzler et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cuypers et al. using the teachings of Dotzler et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



                                                                                                                                                                                                                                                                                                                                      

/MAMADOU FAYE/Examiner, Art Unit 2884